Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Response to Amendment
	This Non-Final Rejection is in response to Request for Continued Examination (RCE) filed 10/28/2021.
	Claims 1, 4, 7-11, 13, 16, 17, and 19 are amended.
	Claims 3 and 12 are canceled. 
	New Claims 21 and 22 are added.  
	Claims 1-2, 4-11, and 13-22 remain pending. 

Response to Arguments
	Argument 1, Applicant argues on pg. 10-14 of Applicant Arguments/Remarks Made in an Amendment filed 10/15/2021 that prior art does not teach, ”wherein the organization list comprises a number of members from each of the first organization, the second organization, and the third organization that are associated with the shared channel and an ownership indicator associated with the second organization or the third organization, the ownership indicator providing an indication that the second organization or the third organization is an owner of the shared channel”.
Response to Argument 1, Applicant’s arguments are fully considered however in light of the amendments, a new combination of prior art (Frost, A. (2018, January 23). How to Use Slack’s New Shared Channels: 6 Ways They’ll Help You Send Even Fewer Emails. Zapier. https://zapier.com/blog/slack-shared-channels/, hereinafter “Frost”, in light of U.S. Patent Application Publication NO. 20190028287, “Jin”) is applied to updated rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, A. (2018, January 23). How to Use Slack’s New Shared Channels: 6 Ways They’ll Help You Send Even Fewer Emails. Zapier. https://zapier.com/blog/slack-shared-channels/, hereinafter “Frost”, in light of U.S. Patent Application Publication NO. 20190028287, “Jin”
Claim 1:	Frost teaches a computer-implemented method for updating a user interface (i.e. Fig. 2, pg. 2, “Share an Existing Slack Channel”, wherein it is noted that “Eclipse Enterprise is currently Sharing channels with 4 other workspaces”, and sharing new channels will update the user interface) associated with a first client of a user associated with a first organization (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, it is noted that “Endo Jackson” is associated with Acme Creamery”), the user interface comprising a channel list pane (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, wherein it is noted that the channel list pane is equivalent to the “Channels”, “Shared Channels”, and “Starred” channel lists on the left hand sidebar), the computer- implemented method comprising:	 receiving (i.e. pg. 3, para. [Join a Shared Slack Channel], in another team has created the shared channel, all you have to do is accept the invite), from a second client associated with a second organization that is different than the first organization (i.e. pg. 1, external contributors—perhaps co-marketing partners, freelancers, or creative agencies)), a request for the user associated with the first organization (i.e. Fig. 1, pg. 1-2, it is noted that “Endo Jackson” is associated with Acme Creamery”) to join a shared channel associated with the second organization (i.e. pg. 3, para. [Join a Shared Slack Channel], If another team has created the shared channel, all you have to do is accept the invite. Open the invitation email, click Accept & Add Channel, and you'll see the new shared channel under the Shared Channels section in your Slack sidebar) and a third organization, wherein the third organization is different from the first organization and the second organization i.e. pg. 4, para. [Sales Partners Channel], “Set up a shared channel with your reseller, value-added provider, or other channel partner”, wherein a third organization that is different from the first and second organization is equivalent to how a shared channel with any other channel partner is different than a channel creator and a reseller, value-added provider);	 in response to receiving, from the first client, an indication of acceptance of the request to join the shared channel, causing an indicator associated with the shared channel to be presented in the channel list pane of the user interface (i.e. pg. 3, para. [Join a Shared Slack Channel], click Accept & Add Channel, and you’ll see the new shared channel under the Shared Channels section in you Slack sidebar);	 updating an organization list associated with the shared channel (i.e. Fig. 2, pg. 2, “Share an Existing Slack Channel”, wherein it is noted that “Eclipse Enterprise is currently Sharing channels with 4 other workspaces”, and sharing new channels will update the user interface)  to include the first organization, the second organization, and the third organization (i.e. Fig. 2, pg. 2, “Share an Existing Slack Channel”, wherein the first, second, and third organizations are equivalent to how the shared channels included companies such as “Aero Components”, “Dept. of Transportation”, and “Gravity Capital”), 

Frost may not explicitly teach 
wherein the organization list comprises a number of members from each of the first organization, the second organization, and the third organization that are associated with the shared channel and an ownership indicator associated with the second organization or the third organization, the ownership indicator providing an indication that the second organization or the third organization is an owner of the shared channel;
However, Jin teaches
wherein the organization list comprises a number of members from each of the first organization, the second organization, and the third organization that are associated with the shared channel (i.e. para. [0132], Fig. 8A, “the communication channel interface 800A may further include a flexpane 816, which may display information such as member directory of a group”, wherein a number of members is equivalent to how a number of at least one of a first group, second group, and a third party group member may be identified in a team directory) and an ownership indicator associated with the second organization or the third organization, the ownership indicator providing an indication that the second organization or the third organization is an owner of the shared channel (i.e. para. [0034], Fig. 8C, “an indication as to whether the user is an owner of any group-based communication channels”, wherein a group icon 803 may indicate that the user, as cited in para. [0044], “having a particular organizational group identifier associated with their user profile (i.e., users who are members of the organization)”, which belongs to the second organization Team B, wherein the group identifier indicates that the user from Team B is the owner of a group-based communication channel);
in response to receiving a user selection input associated with the indicator of the shared channel, causing a presentation, via the user interface, of the organization list associated with the shared channel, wherein the organization list comprises data corresponding to the organizations that are associated with the shared channel (i.e. para. [0129], Fig. 8A, “communication channel list subpane 804 allows a user to quickly and easily navigate all externally shared communication channels that the user has subscribed to”, wherein the organization list is equivalent to an externally shared channel’s team directory, wherein associated data is equivalent to the selected channels searchable team directory of users with avatars and group icons indicating groups that the user is associated with).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the organization list comprises a number of members from each of the first organization, the second organization, and the third organization that are associated with the shared channel and an ownership indicator associated with the second organization or the third organization, the ownership indicator providing an indication that the second organization or the third organization is an owner of the shared channel in response to receiving a user selection input associated with the indicator of the shared channel, causing a presentation, via the user interface, of the organization list associated with the shared channel, wherein the organization list comprises data corresponding to the organizations that are associated with the shared channel, to Frost’s display of channel organizations with wherein the organization list comprises a number of members from each of the first organization, the second organization, and the third organization that are associated with the shared channel and an ownership indicator associated with the second organization or the third organization, the ownership indicator providing an indication that the second organization or the third organization is an owner of the shared channel, and in response to receiving a user selection input associated with the indicator of the shared channel, causing a presentation, via the user interface, of the organization list associated with the shared channel, wherein the organization list comprises data corresponding to the organizations that are associated with the shared channel as taught by Jin. One would have been motivated to combine Jin with Frost and would have had a reasonable expectation of success as it helps users identify each client devices that is associated with a particular organization in a group based communication platform.

Claim 2:
Frost and Jin teach the computer-implemented method of claim 1 
Jin further teaches
in wherein the organization list further comprises a first organization indicator associated with the first organization (i.e. para.  [0137], Fig. 8B, the group icon 803 may indicate the group that the user is associated with), a second organization indicator associated with the second organization, and a third organization indicator associated with the second organization (i.e. para.  [0027], “members of organization X and organization Y are able to view content and share data in the externally shared communication channel as if they belong to the same organization”, wherein it is noted that it would be obvious for each organizations X, Y, and any other organization to have icons that indicate their respective organizations).  

Claim 4:
Frost and Jin teach the computer-implemented method of claim 2.
Jin further teaches wherein the second organization indicator is associated with the ownership indicator and the first organization indicator and the third organization indicator are associated with non-host organization identifiers (i.e. para. [0034], Fig. 8C, “an indication as to whether the user is an owner of any group-based communication channels”, wherein a group icon 803 may indicate that the user with, para. [0044], “having a particular organizational group identifier associated with their user profile (i.e., users who are members of the organization)”, which belongs to the second organization Team B, wherein the group identifier indicates that the user from Team B is the owner of a group-based communication channel).  

Claim 5: 
Frost and Jin teach the computer-implemented method of claim 1.
Frost further teaches further comprising:	causing a shared channel indicator to be presented in the channel list pane in association with the shared channel (i.e. pg. 1-2, para. [Until Now] Now, in your Slack sidebar, there should be a new Shared Channels section along with your normal Starred), wherein the shared channel indicator provides a visual indication that the shared channel is associated with two or more organizations (i.e. it is noted in pg. 2, para. [Until now], Fig. 1, “How to Create a Shared Slack Chanel”,  that the sidebar “Shared channels” section contains shared channels that are “a bridge between your organization and another).  

Claim 6:
Frost and Jin teach the computer-implemented method of claim 1.	
Frost further teaches wherein the data further comprises additional data associated with the shared channel (i.e. We let you know who in the channel is from another workspace by appending their team icon. (See 5)).  

Claim 7:
Frost and Jin teach the computer-implemented method of claim 1.
Frost teaches further comprising:	 receiving, from the first client, a subsequent request to invite another user associated with the first organization to join the shared channel (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, that user “Emilio Pickard” has “joined #campaign-icecream by invitation from Takoma Aviza”, wherein user “Takoma Aviza” is part of a different organization than “Acme Creamery” user “Endo Jackson”, thus a first organization of Takoma Aviza has invited another user Emilio Pickard associated with the same organization as Takoma Aviza to the shared channel);	 and in response to receiving a second indication of acceptance of an invitation to join the shared channel, causing a presentation of the shared channel in a second user interface associated with a fourth client associated with the other user (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, that user “Emilo Pickard” is able to see and reply to the content of channel “#campaign-icecream”).  
  
Claim 10:
Claim 10 is the apparatus claim of claim 1 and is rejected for similar reasons. 

Claim 11:
Claim 11 is the apparatus claim of claim 2 and is rejected for similar reasons. 

Claim 12:
	Claim 12 is the apparatus claim of claim 3 and is rejected for similar reasons.

Claim 13:
Claim 13 is the apparatus claim of claim 4 and is rejected for similar reasons. 

Claim 14:
Claim 14 is the apparatus claim of claim 5 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the apparatus claim of claim 6 and is rejected for similar reasons. 

Claim 16:
Claim 16 is the apparatus claim of claim 7 and is rejected for similar reasons. 

Claim 18:
Frost and Odell teach the apparatus of claim 10.
Frost further teaches
wherein the indicator associated with the shared channel is a first indicator and the shared channel is a first shared channel (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, there is a symbol to the right of “#campaign-icecream” in the Slack sidebar, and the channel is shared with “DQ Creative”), the channel list pane (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, Left side Slack sidebar) comprises: 
the first indicator associated with the first shared channel (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, “#campaign-icecream”);	a second indicator associated with a second shared channel (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”,, “#agency-search3xp”);	and a third indicator associated with an internal channel (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, that the channel “#marketing-team”, is not a shared channel and thus is an internal channel).
Claim 19:
Claim 19 is the non-transitory computer readable media claim of claim 1 and is rejected for similar reasons. 
 
Claim 20;
Claim 20 is the non-transitory computer readable media claim of claim 2 and is rejected for similar reasons. 

Claim 22:
Frost and Jin teach the computer-implemented method of claim 1.
Frost teaches further comprising:	 receiving, from the second client, a topic indicator associated with the shared channel (i.e. Fig. 1, pg. 1-2, How to create a Shared Slack Channel, it is noted that an indication that Maria Zelby has “joined #campaign-icecream by invitation from Endo Jackson” is associated with the shared channel #campaign-icecream);	 and causing a presentation, via the user interface, of the topic indicator in association with the organization list (i.e. Fig. 1, pg. 1-2, How to create a Shared Slack Channel, that the indication that Maria Zelby has “joined #campaign-icecream by invitation from Endo Jackson”, which is associated with the channel #campaign-icecream of the organization list,  is presented on the user interfaces of clients with access to #campaign-icecream).   

Claims 8-9 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, A. (2018, January 23). How to Use Slack’s New Shared Channels: 6 Ways They’ll Help You Send Even Fewer Emails. Zapier. https://zapier.com/blog/slack-shared-channels/, hereinafter “Frost”, in light of U.S. Patent Application Publication NO. 20190028287, “Jin”, as applied to Claims 1 and 10 above, and further in view of U.S. Patent Application Publication NO. 2014/0279131 “Sullivan”.
Claim 8:
Frost and Jin teach the computer-implemented method of claim 1.
While Frost teaches wherein the second client associated with the second organization (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, it is noted that an icon for “Endo Jackson” who is a part of the “Acme Creamery” organization is displayed in the channel), and the second organization comprises a host organization of the shared channel (i.e. Fig. 2, para. [Until Now], “Then it’s finally time to invite the other time. Enter the email address of the other organization’s Workspace Owner or Admin along with their Slack URL, then click Create and Invite”, wherein the host organization of the shared channel is equivalent to any user who creates the shared channel and invites another team organization), Frost and Jin may not explicitly teach further comprising: further comprising:	 receiving, from the second client associated with the second organization, an indication that users associated with the first organization and the third organization are authorized to invite other users associated with other organizations to join the shared channel, wherein the second organization comprises a host organization of the shared channel;	 and sending, to the first client, a message indicating that the user is authorized to invite the other users associated with the other organizations to join the shared channel.  However, Sullivan teaches 
receiving, from the second client (i.e. para. [0030], a computing device operated by the second user) associated with the second organization (i.e. para. [0065], one or more members of a marketplace that have administrative rights), an indication that users associated with the first organization and (i.e. para. [0069], anyone an administrator has invited) the third organization are authorized to invite other users (i.e. para. [0069], administrator may grant invitation rights to a broader group of members) associated with other organizations to join the shared channel (i.e. para. [0069], additional people to join the marketplace), wherein the second organization comprises a host organization of the shared channel;	 and sending (i.e. para. [0079], The TRADE GROUPER.TM. platform sends a number of notifications to members and non-members), to the first user client (i.e. para. [0030], “a computing device operated by the second user”, wherein the device operated by the second user may be another device operated by a user who was granted invitation rights by an administrator device), a message indicating that the user is authorized to invite the other users associated with the other organizations to join the shared channel (i.e. para. [0004], send a first message to the at least one first person inviting the at least one first person to access the first on-line marketplace).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an indication that users associated with the first organization and the third organization are authorized to invite other users associated with other organizations to join the shared channel to Frost-Odell’s shared channels with indicating that users associated with other marketplaces are authorized to invite other users associated with other marketplaces to join the shared marketplace channel as taught by Sullivan. One would have been motivated to combine Sullivan with Frost-Jin and would have had a reasonable expectation of success as it allows administrators the ability to create marketplaces that are very well controlled and potentially smaller marketplaces that are less controlled but more likely to expand membership (Sullivan, para. [0069]).


Claim 9:
Frost, Jin, and Sullivan teach the computer-implemented method of claim 8.
Sullivan further teaches wherein the indication of acceptance is a first indication of acceptance (i.e. para. [0057], the user who receives their invitation via email or SMS can verify ownership of that email or SMS address), the computer-implemented method further comprising:	 receiving, from the first client, (i.e. para. [0030], a computing device operated by the second user), a subsequent request to invite (i.e. para. [0040], allow members that have been invited by an administrator to invite new members) another user of a fourth organization (i.e. para. [0044], wherein the “new members” may also be users who are, “Members [that] can administer and/or be members of multiple marketplaces”) to join the shared channel (i.e. para. [0039], Member Created Marketplace);	sending (i.e. para. [0040], members that have been invited by an administrator to invite new members), to a fourth client (i.e. para. [0030], “a computing device operated by the second user”, wherein the device operated by the second user may be another device operated by a user not part of the private marketplace) associated with the other user of the fourth organization (i.e. para. [0044], wherein the “new members” may also be users who are, “Members [that] can administer and/or be members of multiple marketplaces”), an invitation to join the shared channel (i.e. para. [0057], sending an invitation to join a private marketplace);and 
in response to receiving a second indication of acceptance of the invitation, associating the fourth organization with the shared channel (i.e. para. [0057], users can add a credential to an existing TRADE GROUPER.TM. account that does not currently host the credential in order to join a marketplace they have been invited to join).

Claim 17:
Claim 17 is the apparatus claim of claim 8 and is rejected for similar reasons. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, A. (2018, January 23). How to Use Slack’s New Shared Channels: 6 Ways They’ll Help You Send Even Fewer Emails. Zapier. https://zapier.com/blog/slack-shared-channels/, hereinafter “Frost”, in light of U.S. Patent Application Publication NO. 20190028287, “Jin”, as applied to Claims 1 and 10 above, and further in view of U.S. Patent NO. 10,862,931 “Jamison”.
Claim 21:
Frost and Jin teach the computer-implemented method of claim 1.
Frost and Jin may not explicitly teach further comprising:	prior to receiving the indication of acceptance of the request to join the shared channel from the first client, causing a presentation, via a second user interface associated with the second client, of a first organization indicator associated with the first organization, the first organization indicator comprising an indication that an invitation for the user to join the shared channel is pending.  
However, Jamison teaches
prior to receiving the indication of acceptance of the request to join the shared channel from the first client, causing a presentation, via a second user interface associated with the second client, of a first organization indicator associated with the first organization, the first organization indicator comprising an indication that an invitation for the user to join the shared channel is pending (i.e. Col. (166), line **, “FIG. 9 provides an example group-based communication interface illustrating a page accessible by a client device associated with a workspace administrator showing pending group-based communication workspace invites”, wherein the first organization indicator is equivalent to an indicator being displayed on an administrator client that an invitation is pending for the user Jeff who belongs to the organization “Spetrerops.io”) .  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add prior to receiving the indication of acceptance of the request to join the shared channel from the first client, causing a presentation, via a second user interface associated with the second client, of a first organization indicator associated with the first organization, the first organization indicator comprising an indication that an invitation for the user to join the shared channel is pending,  to Frost-Jin’s display of multiple organization channels with displaying an indication of an organization of a user when an invite to join a shared channel is pending, as taught by Jamison. One would have been motivated to combine Jamison with Frost-Jin and would have had a reasonable expectation of success as it helps users quickly ascertain and identify invited clients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171